 


110 HRES 1448 EH: Authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana.
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1448 
In the House of Representatives, U. S.,

September 17, 2008
 
RESOLUTION 
Authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana. 
 
 
That the Committee on the Judiciary shall inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana. 
2.The Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena. 
3.There shall be paid out of the applicable accounts of the House such sums as may be necessary to assist the Committee on the Judiciary in conducting the inquiry under this resolution, any of which may be used for the procurement of staff or consultant services. 
4. 
(a)For the purpose of the inquiry under this resolution, the Committee on the Judiciary is authorized to require by subpoena or otherwise— 
(1)the attendance and testimony of any person (including at a taking of a deposition by counsel or consultant of the Committee); and 
(2)the production of such things;  as it deems necessary to such inquiry. 
(b)The Chairman of the Committee on the Judiciary, after consultation with the Ranking Member, may exercise the authority of the Committee under subsection (a).  
(c)The Committee on the Judiciary may adopt a rule regulating the taking of depositions by a member, counsel, or consultant of the Committee, including pursuant to subpoena. 
 
Lorraine C. Miller,Clerk.
